 


 
EXHIBIT 10.46(1)
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (the “Agreement”), effective as
of the 12 day of March, 2008, between Immtech Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Mr. Eric L. Sorkin, an individual residing in
Montclair, New Jersey (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to continue to employ the Executive as President
and Chief Executive Officer of the Company upon the terms and conditions set
forth herein; and
 
WHEREAS, Executive is willing to continue such employment upon the terms and
conditions set forth herein;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties agree as follows:
 
Section 1.  Duties.  The Company agrees that Executive shall be employed by the
Company during the Term (as defined below) as President and Chief Executive
Officer of the Company.  Executive shall perform such duties and shall have such
responsibilities consistent with the Bylaws of the Company, the Company’s
polices for senior executive officers and customary for the duties and position
of his office, in each instance subject to the direction of the Board of
Directors.  Executive agrees to be so employed and shall devote his best efforts
to advance the interests of the Company.
 
Section 2.  Term.  Subject to Sections 4, 5 and 6 hereof, the term of the
Executive’s employment hereunder (the “Term”) shall be for a period commencing
on January 30, 2006 (the “Effective Date”) to March 31, 2007, and thereafter
shall automatically renew for successive one year periods unless notice of
non-renewal is given by either party not less than 30 days prior to each
successive anniversary date of this Agreement while Executive is employed.
 
Section 3.  Compensation.
 
(a) Base Salary.  During the Term, beginning on April 1, 2008, Executive shall
be paid at a per annum rate of $250,000 (“Base Salary”) for a one-year period
ending March 31, 2009. Beginning on April 1, 2009, Executive shall be paid at a
per annum rate of $375,000 (“Base Salary”). The Base Salary shall be payable by
the Company to Executive in accordance with the Company’s regular payroll
practices for senior management.
 
(b) Stock Options.  Executive shall be eligible for stock option grants
(“Options”) under the Company’s 2007 Stock Incentive Plan or any successor
thereto (collectively, the “Incentive Plan”) as determined by Executive and the
Compensation Committee (the “Committee”) of the Company’s Board of Directors or
the Committee and the other independent directors of the Company (as directed by
the Board of Directors).  All such Options shall be evidenced by stock
 
 
-1-

--------------------------------------------------------------------------------

 
 
option agreements and shall contain the following terms:  (i) the exercise price
shall equal the fair market value of the underlying shares of the Company’s
common stock on the grant date, (ii) the term shall be ten years, (iii) the
Option shall be subject to settlement on a net share basis (to enable Executive
to make a cashless exercise and payment of minimum statutory tax liabilities),
(iv) the Option shall be an incentive stock option to the extent possible, and
(v) the Option shall remain exercisable for the full term, whether or not
Executive remains employed with the Company.
 
(c) Bonuses.  Executive shall be eligible to receive an annual performance bonus
in cash of up to 60% of the Base Salary for each year of employment hereunder,
beginning with the fiscal year ending March 31, 2008.  Any such bonus shall be
determined in the sole discretion of the Committee or the Committee and the
other independent directors of the Company (as directed by the Board of
Directors) based on certain milestones determined in the sole discretion of the
Committee or the Committee and the other independent directors of the Company
(as directed by the Board of Directors).  Any bonus due Executive under this
Section 3(c) shall be payable by the Company to Executive within 120 days after
end of the Company’s applicable fiscal year.
 
(d) Vacation, Sick Leave and Holidays.  During the Term, Executive shall be
entitled to 20 days paid vacation on an annual basis, and shall be entitled to
sick leave and holidays at full pay (beginning on April 1, 2007) in accordance
with the Company’s policies established and in effect from time to time.
 
(e) Welfare Benefits.  During the Term, Executive shall be entitled to
participate in all insurance, retirement, employee benefits, pension and
profit-sharing plans and other fringe benefit programs established by the
Company, including health insurance (collectively, “Welfare Benefits”).
 
(f) Reimbursement of Expenses.  During the Term, Executive shall be reimbursed
for all items of travel and entertainment and miscellaneous expenses reasonably
incurred by him on behalf of the Company.  Executive shall, as a condition of
such reimbursement, provide sufficient documentation in such detail as will
allow Company to deduct such expenses.  Reimbursement of expenses not claimed
within sixty (60) days after incurred shall be deemed waived, and all
reimbursement payments for a particular calendar year shall be paid within two
and one half months after the end thereof.
 
(g) Severance.  Upon termination of Executive’s employment hereunder by the
Company without Cause (as defined below), including non-renewal of the Agreement
by the Company, or by Executive for Good Reason (as defined below (other than
pursuant to Section 4 or 5 below), the Company will pay or provide to the
Executive (the following, collectively, “Severance”): (1) salary, at the greater
of (i) $375,000 and (ii) Executive’s Base Salary rate in effect on the date of
termination, equal to six months, payable in accordance with normal payroll
practices applicable to the Company’s senior executives, (2) Welfare Benefits
and insurance in which Executive was a participant or which covered Executive on
the date of termination (less any amounts Executive is paying immediately prior
to such termination to participate in such Welfare Benefits or insurance) for
the twelve month period following any such termination (or, at the Company’s
option, the Company may provide to Executive after-tax payments to purchase
 
 
-2-

--------------------------------------------------------------------------------

 
 
equivalent benefits), (3) a cash bonus, on the date on which such bonus would
otherwise be due under Section 3(c) hereof, equivalent to the cash bonus amount
to which Executive would have been entitled had he continued working until the
end of the then current Term and (4) immediate vesting of all outstanding
options then held by Executive, and the right to exercise such options for the
remainder of their respective terms.  The Severance shall be the sole payment
and shall satisfy all obligations of the Company and its affiliates to Executive
in the event of any such termination of Executive’s employment and shall be
contingent on Executive’s execution of the Company’s standard release and waiver
agreement.  To the extent the value of the Severance paid to Executive under
clauses (1) through (4) of this Agreement is equal to or less than Executive’s
annualized Base Salary as of the date of his termination, the Severance is being
paid to Executive in consideration for Executive’s non-competition covenant set
forth in Section 13 hereof.
 
(h) Insurance.  During the Term, subject to insurability of Executive, the
Company shall provide Executive with disability insurance in an amount not less
than $375,000 or Executive’s Base Salary then in effect that would have been
payable pursuant to the terms of this Agreement.
 
Section 4.   Death or Total Disability of Executive.
 
(a) Death.  In the event of the death of Executive during the Term, this
Agreement shall terminate effective as of the date of the Executive’s death and
the Company shall have no further obligations or liability hereunder, except the
Company shall pay or provide to the Executive’s estate (i) twelve months of the
Executive’s then current Base Salary or $375,000 if not then receiving a Base
Salary (payable in accordance with the Company’s normal payroll practices for
senior management) and a pro rata share of the cash bonus under Section 3(c) for
the period up to the date of termination, (ii) all amounts due pursuant to the
Welfare Benefits and insurance in which Executive was a participant or covered
and (iii) immediate vesting of all options then held by Executive and the right
to exercise the options through the remainder of their respective terms.
 
(b)  Total Disability.  In the event of the Total Disability (as hereinafter
defined) of Executive for a period of 120 consecutive days during the Term, the
Company shall have the right to terminate Executive’s employment hereunder by
giving Executive ten (10) days’ written notice thereof, and upon expiration of
such ten (10) day period, the Company shall have no further obligations or
liability under this Agreement, except the Company shall pay or provide to
Executive (i) twelve months of Executive’s then current Base Salary or $375,000
if not then receiving a Base Salary (payable, to the extent available, from the
proceeds of the disability insurance described in Section 3(h) hereof, and when
salary payments are made to other Company senior executives during the
applicable term following Executive’s Total Disability) and a pro rata share of
the cash bonus under Section 3(c) for the period up to Executive’s date of Total
Disability, (ii) Welfare Benefits and/or insurance in which Executive is a
participant or which covered Executive on the date of Total Disability (without
deduction for any amounts Executive was paying immediately prior to such
determination to participate in said Welfare Benefits or insurance) for the
twelve month period following the date of determination of Total Disability (or,
at the Company’s option, the Company may provide to Executive after tax-payments
to purchase equivalent benefits) and (iii) immediate vesting of all options then
held by Executive and the right to exercise such options for the remainder of
their respective terms.
 
 
-3-

--------------------------------------------------------------------------------

 
 
The term “Total Disability”, when used herein, shall mean a mental or physical
condition which, based upon competent medical evidence, renders the Executive
unable or incompetent to carry out substantially all of the material job
responsibilities he held or tasks to which he was assigned, to be determined in
the sole discretion of the Company’s Board of Directors.
 
Section 5.  Discharge for Cause.  The Company may terminate Executive’s
employment hereunder for the following reasons (each of which shall constitute
“Cause”); (a) habitual intoxication; (b) drug addiction; (c) conviction of
Executive of a felony (d) a unanimous vote of non-confidence by the Board of
Directors (excluding executive), or (e) a material breach by Executive of any
term or provision of this Agreement or any Company policies applicable to
Executive, which Executive fails to cure within 30 days after receipt of written
notice from the Company advising Executive, in reasonable detail, of the
breach.  In the event that the Company shall discharge the Executive pursuant to
this Section 5, the Company shall have no further obligations or liability under
this Agreement, except the Company shall pay to Executive the portion, if any,
of Executive’s Base Salary earned through the date employment terminates.
 
Section 6.  Discharge Without Cause; Good Reason.  The Company may terminate
Executive’s employment hereunder, for any or no reason, at any time upon at
least thirty (30) days’ prior written notice to Executive.  Executive may resign
upon thirty days’ notice for “Good Reason” which shall be deemed a termination
without Cause if not cured within said 30 day notice period.  In the event of a
discharge by the Company without Cause or resignation by Executive for Good
Reason (provided that Executive’s resignation occurs within six months of the
event constituting Good Reason, Executive shall be entitled to receive the
applicable Severance provided for in Section 3 hereof.  In the event of a Change
in Control Event, whether or not Executive terminates his employment hereunder,
all outstanding stock options then held by Executive shall be immediately and
fully vested.  “Good Reason” means (i) breach by the Company of any of the
material terms and conditions of this Agreement or any Company policies
applicable to Executive, (ii) relocating Executive, without his prior consent,
outside of the Chicago, IL or New York, NY metropolitan areas, (iii) assignment
of duties that are significantly different, whether diminution or promotion,
without Executive’s consent, (iv) any reduction of Base Pay, Welfare Benefits or
Bonus unless applied uniformly to all Company executives, or (v) a Change in
Control Event.  A “Change in Control Event” shall mean any of the following: (i)
any person or entity (except for a current stockholder) or “group” (as
contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934) becomes
the beneficial owner of greater than 50% of the then outstanding voting power of
the Company; (ii) a merger or consolidation with another entity where the voting
securities of the Company outstanding immediately before the transaction
constitute less than a majority of the voting power of the voting securities of
the Company or the surviving entity outstanding immediately after the
transaction; (iii) the sale or disposition of all or substantially all of the
Company’s assets; or (iv) the stockholders of the Company approve a plan or
proposal for liquidation or dissolution of the Company.
 
Section 7.  Supersedes Other Agreements; Entire Agreement.  This Agreement
supersedes and is in lieu of any and all other employment arrangements between
Executive and the Company.  This Agreement constitutes the entire agreement of
the parties hereto and supersedes all prior contracts or agreements with respect
to the subject matter herein, whether oral or written.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Section 8.  Amendments.  Any Amendment to this Agreement, excluding any
extension or renewal of the Term, shall be made in writing and signed by the
parties hereto.
 
Section 9.  Enforceability.  If any provision of this Agreement shall be held
invalid or unenforceable, in whole or in part, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this
Agreement as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.
 
Section 10.  Governing Law.  The validity and effect of this Agreement shall be
governed exclusively by the laws of the State of New York, excluding the
“conflicts of laws” rules of that state.
 
Section 11.  Assignment.  This Agreement and the obligations created hereunder
may not be assigned by the Company without the prior written consent of
Executive.  This Agreement and the obligations created hereunder may not be
assigned by the Executive.
 
Section 12.  Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be deemed to have been given when personally
delivered or mailed, by certified or registered mail, return receipt requested,
addressed to the intended recipient as follows:
 
If to Executive:
 
Eric L. Sorkin
c/o Immtech Pharmaceuticals, Inc.
One North End Avenue
New York, New York 10282
 
If to the Company:
 
Immtech Pharmaceuticals, Inc.
150 Fairway Drive, Suite 150
Vernon Hills, Illinois 60061
Attention:  Secretary
 
Any party may from time to time change its address for the purposes of notices
to that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.
 
Section 13.  Covenant Not to Compete.  Executive agrees that he will not, either
directly or indirectly, at any time during his employment with the Company,
compete or interfere, or setup to compete or interfere, or aid others to so
compete or interfere or set up to compete or interfere with the Company in the
conduct or transaction of any business or enterprise in which the Company (i) is
presently engaged, or (ii) is planning to become engaged and has made
significant monetary investment in order to be engaged, or (iii) is engaged at
any time during Executive’s employment by the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Executive further agrees that, upon any termination of his employment with the
Company, he will not, for a period of twelve (12) months from the date of
termination (the “Restriction Period”), within any geographic markets where the
Company is then active, directly or indirectly compete with the Company by
engaging in a competitive business, as an owner, partner, officer, director,
associate, employee, consultant, salesperson or stockholder or aid others,
directly or indirectly, in competing with the Company.  For the purposes of this
Agreement, competition and/or engaging in a competitive business shall include,
but shall not be limited to, any disclosure of confidential, proprietary,
promotional or marketing information, trade secrets, names of the Company’s
employees or research consultants, names of suppliers, names of customers or any
other information acquired prior to termination of employment which is not
already in the public domain.
 
Executive expressly agrees that, upon a breach or violation of the provisions of
this section, the Company shall be entitled, in addition to all other remedies
available to it, to appropriate injunctive relief, without bond, in any court of
competent jurisdiction.
 
Section 14.  Confidentiality and Non-Disclosure.  Executive covenants and
agrees:
 
(a) Not to use, publish or otherwise disclose, except in the course of his
duties as Executive of the Company, any confidential, proprietary, patentable or
copyrightable information or materials generated by or disclosed to him in the
course of his duties as an employee of the Company, except for data which:
 
(i)         Is or through no fault of the Executive comes into the public
domain;
 
(ii)         After the time of disclosure to Executive, is published or becomes
a part of the public domain through no fault of Executive; or
 
(iii)           Was in the possession of Executive prior to the time of
disclosure by the Company, which can be demonstrated by Executive’s written
records or other competent evidence.
 
(b) Not to disclose or utilize, other than in connection with the performance of
his duties as an employee of the Company, any information that Executive is
under a duty not to disclose.
 
(c) Upon termination of his employment with the Company, to promptly return to
the Company all written and other information, data and materials which are
secret or confidential in nature of which relate to patentable, copyrightable or
proprietary information relating to the business of the Company.
 
Section 15.  Waiver.  No claim or right arising out of a breach or default under
this Agreement can be discharged in whole or in part by a waiver of that claim
or right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or its or his duly authorized agent. A
waiver by any party hereto of a breach of default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of any prior or
subsequent compliance herewith, and such provision shall remain in full force
and effect.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 16.  Taxes and Code Section 409A Over-ride.  Executive is solely
responsible for the payment of any tax liability (including any taxes and
penalties arising under Section 409A of the Code) that may result from any
payments or benefits that he receives pursuant to this Agreement.  The Company
shall not have any obligation to pay, mitigate, or protect Executive from any
such tax liabilities.  Nevertheless, if the Company reasonably determines that
Executive’s receipt of payments or benefits pursuant to Section 5 above would
cause him to incur liability for additional tax under Section 409A of the Code,
then the Company may in its discretion suspend such payments or benefits until
the end of the six-month period following termination of Executive’s employment
(the “409A Suspension Period”).  As soon as reasonably practical after the end
of the 409A Suspension Period, the Company will make a lump sum payment to me,
in cash, in an amount equal to any payments and benefits that the Company does
not make during the 409A Suspension Period.  Thereafter, Executive will receive
any remaining payments and benefits due pursuant to Section 5 in accordance with
the terms of that Section (as if there had not been any suspension beforehand).
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Employment Agreement has been executed by the Company,
by a duly authorized member of the Board of Directors, and by the Executive on
the date first above written.
 

 

 
IMMTECH PHARMACEUTICALS, INC.
              By: /s/ Gary C. Parks     
Chief Financial Officer
                /s/ Eric L. Sorkin            
Eric L. Sorkin

 
 
-8-

--------------------------------------------------------------------------------

 